                 Case 2:20-cv-00706-JJT Document 1 Filed 04/09/20 Page 1 of 11




 1 WARNOCK MACKINLAY LAW PLLC
   7135 East Camelback Road, Suite F240
 2
   Scottsdale, Arizona 85251
 3 Telephone: (602) 381-6669
   Fax: (602) 381-6560
 4
   Nathaniel B. Preston, State Bar No. 030551
 5 Npreston@warnocklaw.com
   Attorney for Plaintiff
 6
 7                        IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ARIZONA
 8
                                              Case No.
 9 Phillip A. Benavidez, an individual,
10                               Plaintiff,
                                                         VERIFIED COMPLAINT
11   vs.

12 The United States of America,                       (Negligence; Negligence Per Se)

13                         Defendant.
14
15          Phillip A. Benavidez, an individual, sues the United States of America (“United States” or
16
     “Defendant”) for compensatory damages under 28 U.S.C. §§ 2671 et seq. and 2674, the Federal
17
     Court Tort Claims Act, and Arizona state law.
18
19                                            JURISDICTION
20
            1.      This action arises under 28 U.S.C. §2674 and Arizona state law. This Court has
21
     jurisdiction under 28 U.S.C. §1343(a)(3) and §1346(b)(1). This Court has supplemental jurisdiction
22
23 under 28 U.S.C. §1367 to adjudicate claims arising under state law. The Federal Tort Claims Act,
24
     pursuant to 28 U.S.C. §§ 1346(b) and 2671-2680, authorizes monetary recovery for damages
25
     such as property damage, personal injury, and other losses in cases where the damages occurred
26
27 as a result of the “negligent or wrongful act or omission of any employee of the Government
28
     while acting within the scope of his office or employment, under circumstances where the United
                 Case 2:20-cv-00706-JJT Document 1 Filed 04/09/20 Page 2 of 11




 1 States, if a private person, would be liable to the claimant in accordance with the law of the place
 2
     where the act or omission occurred.” 28 U.S.C. § 1326(b).
 3
            2.      Venue is proper within the District of Arizona pursuant to 28 U.S.C. §1391, because
 4
 5 the events complained of herein occurred within the District of Arizona in Pinal County, Arizona
 6
     in an incident involving an agent of the United States, a Customs and Border Patrol agent.
 7
                                                 PARTIES
 8
 9          3.      Phillip A. Benavidez (“Phil” or “Plaintiff”) is, and at all times relevant hereto was,
10
     an individual residing in Pinal County, Arizona.
11
            4.      Defendant United States has the Department of Homeland Security (“DHS”) and its
12
13 subsidiary department United States Customs and Border Patrol (“CBP”), and Donald William
14
     Kramer, in his individual capacity as agent of the CBP (“Kramer”) as its constituent agents and
15
     agencies. At all relevant times, Defendant United States employed Kramer as an agent and official
16
17 of CBP, and is liable for his torts committed while in the course and scope of employment with the
18
     CBP.
19
            5.       Agencies of the United States, DHS and its subsidiary agency CBP, employed
20
21 Kramer as an agent and official at all relevant times. DHS and CBP were responsible for supervising
22
     and training Kramer in his duties to members of the driving public, including Plaintiff.
23
            6.      United States’ agent Kramer is, and at all times relevant hereto was, an employee of
24
25 DHS, assigned to CBP. On information and belief, Kramer held the position of Customs and Border
26
     Patrol Agent, working within Pinal County, Arizona, and in such capacity, was acting within the
27
     course and scope of his employment with DHS and CBP at all relevant times.
28

                                                        2
                 Case 2:20-cv-00706-JJT Document 1 Filed 04/09/20 Page 3 of 11




 1          7.      United States’ agent CBP owned, titled, insured, and furnished for the use of Kramer
 2
     the 2018 Chevrolet Tahoe four-door sedan involved in the collision in this case, and authorized
 3
     and/or entrusted Kramer to use said vehicle such that the United States is liable for Kramer’s acts
 4
 5 and omissions under principles of vicarious liability, for those torts committed while Kramer was
 6
     operating the vehicle under the course and scope of his employment duties as an agent of the CBP.
 7
            8.      At all relevant times, agents of Defendant have committed the acts, caused others to
 8
 9 commit the acts, or permitted others to commit the acts alleged herein.
10
                      COMPLIANCE WITH GOVERNMENT CLAIM STATUTE
11
            9.      Plaintiff timely complied with the Federal Tort Claims Act by filing a Federal Tort
12
13 Claim against United States’ agency CBP in a Form 95 Notice of Claim originally on May 28,
14
     2019. A Form 95 was filed by Phil on June 17, 2019 for his property damage claim. A Federal Tort
15
     Claim was filed against the CBP on behalf of Phil for his bodily injuries sustained on October 3,
16
17 2019. CBP, who acknowledged the Notices of Claim, has agreed that the deadline for Plaintiff to
18
     file a Complaint on these claims would be no later than six months following the January 27, 2020
19
     letter from counsel for CBP.
20
21                                     GENERAL ALLEGATIONS
22
            10.     On May 4, 2019 at approximately 12:42 p.m., Kramer negligently caused a serious
23
     motor vehicle collision with Plaintiff Phil in Pinal County, Arizona. Plaintiff and the passengers
24
25 were all properly restrained at the time of the collision.
26
            11.     North Sunland Gin Road is a north-south road located in Eloy, Pinal County,
27
     Arizona. It has one lane for traffic in each direction. The location where the collision occurred is
28

                                                      3
              Case 2:20-cv-00706-JJT Document 1 Filed 04/09/20 Page 4 of 11




 1 level and straight with no obstructions. The day was dry and clear.
 2
            12.    Plaintiff Phil had been traveling northbound on South Sunland Gin Road, and was
 3
     about 626 feet north of Interstate 10 near where South Sunland Gin Road changes to North, with
 4
 5 his two minor sons, in his 1997 Ford pickup truck, when he slowed and prepared to turn left into
 6
     the Pride Travel Center.
 7
            13.    Prior to the collision, Kramer, acting in the course and scope of his employment with
 8
 9 United States agency CBP, had also been traveling northbound on South Sunland Gin Road, behind
10
     Plaintiff’s truck. Kramer, driving distracted, failed to pay attention to the roadway, sped too fast
11
     for conditions, and collided into the rear of Plaintiff Phil’s truck, causing a major collision with
12
13 bodily injuries and significant property damage to the rear driver’s side of Plaintiff’s truck.
14
     Although Kramer told investigating officers that he had been traveling at the posted speed limit of
15
     25 miles per hour, given the damage to the vehicles, it is probable that Kramer had been traveling
16
17 at a substantially higher rate of speed. The officer noted in the Arizona crash report that Kramer
18
     had been driving distracted. On information and belief, Kramer was driving the CBP vehicle while
19
     using his cellphone.
20
21          14.    Kramer advised the investigating Eloy Police Department officer that he had thought,
22
     for some unknown reason, that Plaintiff Phil would turn right. He admitted that he was focusing on
23
     a different truck turning out of the Pride Travel Center parking lot onto North Sunland Gin Road
24
25 and failed to slow down, resulting in his collision into Plaintiff’s truck.
26
            15.    Having no time to react or avoid the collision due to Kramer’s inattention, distraction,
27
     and/or negligence, Plaintiff Phil was unable to take any action when Defendant Kramer’s vehicle
28

                                                      4
               Case 2:20-cv-00706-JJT Document 1 Filed 04/09/20 Page 5 of 11




 1 collided into the driver’s rear side of Phil’s Ford truck, causing a severe impact with significant
 2
     damage to it.
 3
            16.       As a direct and proximate result of Kramer’s negligence and negligence per se,
 4
 5 Plaintiff Phil sustained serious bodily injuries, some of them permanent in nature, and required past
 6
     medical treatment and will require future medical care for his injuries, including steroid epidural
 7
     injections and likely spinal surgery.
 8
 9          17.       Plaintiff Phil’s injuries sustained in the collision at issue include, but are not limited
10
     to:
11
                   Posttraumatic headaches
12
                   C3-4 disc herniation and bulge, exacerbated
13                 C4-5 disc herniation
                   C5-6 disc bulge
14
                   C6-7 disc herniation and bulge, exacerbated
15                 C7-T1 disc herniation
                   Cervical sprains/strains
16
                   Cervicalgia
17                 Thoracic sprains/strains
                   L2-3 disc bulge
18
                   L4-5 disc herniation and bulge, exacerbated
19                 L4-5 edema and swelling
                   L5-S1 disc bulge
20
                   L5-S1 edema and swelling
21                 Lumbar sprains/strains
                   Lumbar spondylosis
22
                   Lumbago with sciatica
23                 Left shoulder tendinopathy
                   Left knee medial meniscus tear
24
                   Left knee contusion
25                 Left knee pain
                   Myospasm
26
                   Limited range of motion and stiffness to areas of neck, both shoulders, spinal
27                  regions, left hip
                   Insomnia
28
                   Fatigue,
                                                          5
               Case 2:20-cv-00706-JJT Document 1 Filed 04/09/20 Page 6 of 11




 1                 Anxiety
                   Depression
 2
                   Extreme stress
 3
            18.     Plaintiff Phil’s current past medical expenses for treatment for injuries sustained in
 4
 5 the collision at issue have totaled $51,058.50, which special damages do not take into account the
 6
     general damages claimed by Plaintiff, nor future medical care. Plaintiff Phil has been given an
 7
     estimate by a medical professional of an additional $53,000.00 for future medical costs if he does
 8
 9 not need spinal surgery. Should he be forced to undergo spinal surgery, as a result of the collision
10
     caused by Kramer, his future medical care costs alone would likely surpass $250,000.
11
            19.     Following the collision, Defendant United States agency CBP failed to compensate
12
13 Phil for his property damage losses. This has presented a huge financial hardship and inconvenience
14
     for Phil and his family. His Ford Truck was declared unsafe to drive, as a result of the collision
15
     damage. Following the collision, Phil could not afford to replace or repair his Ford Truck.
16
17 Recently, Plaintiff Phil was forced to take out a litigation loan at a very high rate of interest to pay
18
     to have his truck repaired, so that he can obtain the medical treatment that he needs for his injuries.
19
     Plaintiff lives in the town of Casa Grande, and the treatment he has needed is in Phoenix, Arizona,
20
21 which presents a hardship for Plaintiff if he does not have transportation. Defendant is liable to
22
     Plaintiff for both the property damage claim, as well as the loss of use of vehicle from the date of
23
     the collision until Phil was able to obtain a loan to repair his Ford truck. Because Plaintiff Phil was
24
25 forced to take out a high-interest litigation loan to repair his vehicle, Defendant is also liable to
26
     Plaintiff Phil for the interest on the litigation loan.
27
28

                                                          6
               Case 2:20-cv-00706-JJT Document 1 Filed 04/09/20 Page 7 of 11




 1          20.      Plaintiff Phil did absolutely nothing wrong, was wholly unable to avoid the collision,
 2
     and acted as any reasonable and prudent person would have acted under similar circumstances. As
 3
     a result of Kramer’s negligent act, Plaintiff has sustained injury and incurred damages. Defendant
 4
 5 is liable to Plaintiff for all of his damages.
 6
                                        FIRST CAUSE OF ACTION
 7                                             Negligence
 8
            21.      Plaintiff incorporates by reference each allegation set forth above.
 9
            22.      Kramer, agent of Defendant United States, had a duty to operate the vehicle he was
10
11 driving in a reasonably safe and prudent manner while driving on the roadway and to protect
12
     Plaintiff Phil and others against unreasonable risk of harm or injury.
13
            23.      Kramer breached that duty by failing to pay attention to the roadway, speeding too
14
15 fast for conditions, losing control of his vehicle, and causing a collision with Plaintiff Phil’s vehicle.
16
            24.      Kramer knew or should have known that by driving on a public road while using his
17
     cellphone and driving distracted, he was creating an unreasonable risk of harm to the safety of
18
19 others, specifically Plaintiff, and that the risk was so great that it was highly probable that harm
20
     could result.
21
            25.      Plaintiff Phil did absolutely nothing wrong, and there was no evasive action he could
22
23 have taken to avoid the collision.
24
            26.      As a direct and proximate result of Kramer’s negligence, Plaintiff suffered
25
     considerable harm, including but not limited to past and future medical expenses, property damage,
26
27 loss of use, economic losses, pain and suffering, loss of enjoyment of life, and mental distress.
28

                                                        7
              Case 2:20-cv-00706-JJT Document 1 Filed 04/09/20 Page 8 of 11




 1          27.     Defendant United States is vicariously and jointly and severally liable to Plaintiff for
 2
     damages stemming from Kramer’s negligence, because he was employed by Defendant and was
 3
     working within the course and scope of his employment as an agent of CBP when he caused the
 4
 5 collision, and Defendant’s agencies negligently permitted him to drive the vehicle. They further
 6
     failed to properly train and supervise Kramer in driving safety to avoid such collisions.
 7
                                      SECOND CAUSE OF ACTION
 8
                                           Negligence Per Se
 9
            28.     Plaintiff incorporates by reference each allegation set forth above.
10
11          29.     Under 28 U.S.C. §1367, the Court has jurisdiction over claims arising out of state
12
     law. United States agent Kramer violated A.R.S. § 28-701(A) for driving at a speed greater than is
13
     reasonable and prudent under the circumstances and conditions, and failing to control the speed of
14
15 a vehicle as necessary to avoid colliding with any object, person, vehicle, or other conveyance on
16
     the roadway.
17
            30.     Kramer violated A.R.S. § 28-693 by driving with reckless disregard for the safety of
18
19 Plaintiff and his property and operating a motor vehicle on public roadways in a distracted, fatigued,
20
     or impaired condition.
21
            31.     Plaintiff was within the class of persons that 28-701(A) and -693 were intended to
22
23 protect, and this collision is the type of risk of injury that A.R.S. §§ 28-701(A), and -693 were
24
     intended to prevent.
25
            32.     As a direct and proximate result of Kramer’s negligence per se, Plaintiff suffered
26
27 considerable harm, including but not limited to past and future medical expenses, property damage,
28
     loss of use, economic losses, pain and suffering, loss of enjoyment of life, and mental distress.
                                                       8
              Case 2:20-cv-00706-JJT Document 1 Filed 04/09/20 Page 9 of 11




 1          33.    Defendant United States is vicariously liable to Plaintiff for damages stemming from
 2
     Kramer’s negligence, because he was employed by Defendant and was working within the course
 3
     and scope of his employment as an agent of CBP when he caused the collision, and Defendant’s
 4
 5 agencies negligently permitted him to drive the vehicle.
 6
                                               DAMAGES
 7
            34.    As a direct and proximate result of Kramer’s negligence and negligence per se,
 8
 9 Plaintiff suffered considerable harm, including but not limited to past and future medical expenses,
10
     property damage, loss of use, economic losses, pain and suffering, loss of enjoyment of life, and
11
     mental distress.
12
13                                               RELIEF
14
            WHEREFORE, Plaintiff prays for judgment and order against Defendant as to each and
15
     every cause of action as follows:
16
17                 a. General damages in an amount an amount to be determined at trial;
18
                   b. Special damages in an amount an amount to be determined at trial;
19
                   c. Such other and further relief as the Court deems just and proper.
20
21
                          DATED this 8th day of April, 2020.
22
23
                                         WARNOCK MACKINLAY LAW PLLC
24
25                                       By:/s/ Nathaniel B. Preston
                                             Nathaniel B. Preston
26
                                             Attorney for Plaintiff
27
28

                                                     9
        Case 2:20-cv-00706-JJT Document 1 Filed 04/09/20 Page 10 of 11




                                     VERIFICATION
STATE OF ARIZONA             )
                             ) ss.
County of Pinal              )



      I, PHILLIP A. BENAVIDEZ, declare as follows:

   1. I am the Plaintiff in this matter;

   2. I have personal knowledge of the events set forth in the foregoing Verified

      Complaint, and if called upon to testify, I would competently testify as to the matters

      stated herein.

   3. I verify under penalty of perjury, pursuant to 28 U.S.C. § 1746(2), the content of the

      foregoing Complaint is true and correct of my own knowledge, except as to those

      matters stated upon information and belief and, as to those, I believe them to be true.

                       Executed onApril
                                   ____4, April,
                                          2020 2020.



                                                 Phillip A. Benavidez
                                            By: ___________________________
                                                  PHILLIP A. BENAVIDEZ
Case 2:20-cv-00706-JJT Document 1 Filed 04/09/20 Page 11 of 11
